IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


AIXA LEBRON CRESPO,

             Appellant,

v.                                                    Case No. 5D17-315

RUBEN A. LEBRON,

             Appellee.

________________________________/

Opinion filed March 29, 2018

Appeal from the Circuit Court
for Orange County,
Mike Murphy, Judge.

Michelle P. Smith, of Law Office of Michelle
P. Smith, P.A., Orlando, for Appellant.

Harold Deon Thompson, of DeNovo Law,
P.A., Orlando, for Appellee.


PER CURIAM.

      Former Wife appeals a final judgment determining child support and a child support

arrearage. At trial, the parties presented evidence that Former Husband has several

sources of income, including a Federal Bureau of Prisons salary, rental income, and

Veterans Administration living expense reimbursement and disability benefits. There was

also evidence that Former Husband owns and operates a batting cage business, which

he testified actually lost money during the relevant time period. As a result, he argued
that these business losses should be subtracted from his other sources of income when

calculating his total gross income. However, Former Husband testified in conclusory

fashion, and did not establish the business losses by competent, substantial evidence.

See § 61.30(2)(a)3, Fla. Stat. (2014) (defining “business income” as “gross receipts minus

ordinary and necessary expenses required to produce income”). Even still, it appears

that the trial court included some amount of business losses when calculating Former

Husband’s total income. We therefore reverse and remand with instructions for the trial

court to recalculate child support and the child support arrearage without subtracting

business losses from Former Husband’s other sources of income.

      REVERSED and REMANDED.


PALMER, TORPY and EISNAUGLE, JJ., concur.




                                            2